IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

WILLIAM DOUGLAS HAMPTON,
#26034-44,
Petitioner,
vs. No. 3:18-CV-1499-S
WARDEN UNDERWOOD,
Respondent.

\.p/\»¢’\_/\_/\'/\./

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE .]UDGE

After reviewing all reievant matters of record in this case, including the Findings, Conclu~
sions, and Recommendation of the United States Magistrate .h:dge and any objections thereto, in
accordance With 28 U.S.C. § 636(b)(1), the Court is ofthe opinion that the Findings and Conclusions
of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the
Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the motion for injunctive reiief (doc. 21) is DENIED.

.-“ -- f §
f/§a /:f»»…

mm

SIGNEI) this iii §`i"§y ofJanuary, 2019.

 

 

UNITED S'I`A'I`ES I)ISTRICT JUDGE

 

 

"‘-»-< .

 

